Citation Nr: 0121842	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  93-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active service from January 1943 to March 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In February 1996 the Board issued a decision in this case.  
The Board denied service connection for residuals of exposure 
to mustard gas, to include heart disease.  The Board also 
denied entitlement to a temporary total disability rating in 
accordance with the provisions of 38 C.F.R. § 4.29 (2000), 
based upon a period of hospitalization from June 21, 1987 to 
July 20, 1987.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 1998 the Court affirmed the Board's February 
1996 decision.  The veteran appealed the issue of service 
connection for residuals of mustard gas exposure to the 
United States Court of Appeals for the Federal Circuit.  The 
veteran did not appeal the issue of entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.29.  

In May 2000 the United States Court of Appeals for the 
Federal Circuit vacated the Court's September 1998 decision.  
The United States Court of Appeals for the Federal Circuit 
remanded the case to the Court with instructions to further 
remand the case to the Board for reevaluation, as to the 
issue listed on the title page of this decision.  

In a rating decision of November 1998 the RO granted an 
increased rating of 
60 percent for the veteran's service-connected chronic 
obstructive pulmonary disease.  In a rating decision of June 
1999 the RO granted entitlement to a total rating based on 
individual unemployability.  The veteran did not appeal these 
decisions.  The Board otherwise notes that service connection 
is also in effect for anxiety neurosis, rated as 30 percent 
disabling.  


REMAND

In the February 1996 decision the Board denied service 
connection for residuals of exposure to mustard gas, to 
include heart disease, as not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the RO should review the case and ensure that 
there has been compliance with the new law or take whatever 
action is needed to comply.  

The veteran seeks service connection for residuals of mustard 
gas exposure.  He contends that his full body exposure to 
mustard gas in 1944 caused his current heart disease.  
Alternatively, he contends that his heart disease is 
secondary to his service-connected chronic obstructive 
pulmonary disease and/or his service-connected anxiety 
neurosis.  The veteran has stated that the evidence does not 
include all of his VA treatment records.  In an April 1996 
statement, he indicated that he was treated for residuals of 
mustard gas exposure from 1948 to 1957 at the VA hospital in 
Fresno, California.  It is also unclear whether the evidence 
includes all of the veteran's post-service private medical 
records.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In this case there is competent evidence that the claimant 
has a current disability and evidence that indicates that his 
heart disease may be associated with either inservice 
exposure to mustard gas or as secondary to his service-
connected chronic obstructive pulmonary disease or his 
service-connected anxiety neurosis.  However, the medical 
evidence remains unclear as to the proper diagnoses and the 
evidence does not contain sufficient medical evidence to make 
a decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).




Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to his 
heart disease that have not already been 
obtained.  The veteran has stated that he 
was treated for residuals of mustard gas 
exposure from 1948 to 1957 at the VA 
hospital in Fresno, California, and the 
RO should attempt to obtain such records.  
The RO should also make reasonable 
efforts to obtain legible copies of the 
veteran's medical records from any other 
sources adequately identified whose 
records have not previously been secured.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to ascertain 
the nature and etiology of his heart 
disease.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the medical 
specialist prior and pursuant to 
conduction and completion of the 
examination.  The medical specialist must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

Upon completion of the above and 
examination of the veteran, the medical 
specialist should answer the following 
questions:

(a) Identify all of the veteran's heart 
disorders/disease.    

(b) Is it at least as likely as not that 
any current heart disease/disorder 
identified is causally related to 
active military service, including as 
secondary to mustard gas exposure?

(c) Is it at least as likely as not that 
any current heart disease/disorder is 
proximately due to or the result of 
the veteran's chronic obstructive 
pulmonary disease and/or his anxiety 
neurosis?

(d) If any current heart disease is not 
proximately due to or the result of 
the veteran's chronic obstructive 
pulmonary disease or his anxiety 
neurosis, is it at least as likely as 
not that the veteran has any increased 
impairment of his current heart 
disability due to aggravation from the 
service-connected disorders?  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for heart 
disease.  

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertinent to the 
issue currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


